EXHIBIT 21 READING INTERNATIONAL, INC. – LIST OF SUBSIDIARIES Subsidiary Jurisdiction of Incorporation A.C.N. ty Ltd Australia AHGP, Inc. Delaware AHLP, Inc. Delaware Angelika Film Center Mosaic, LLC Nevada Angelika Film Centers (Dallas), Inc. Texas Angelika Film Centers (Plano) LP Nevada Angelika Film Centers LLC Delaware Australia Country Cinemas Pty Ltd Australia Australian Equipment Supply Pty Ltd Australia Bayou Cinemas LP Delaware Bogart Holdings Ltd New Zealand Burwood Developments Pty Ltd Australia Carmel Theatres, LLC Nevada Citadel Agriculture, Inc. California Citadel Cinemas, Inc. Nevada Citadel Realty, Inc. Nevada City Cinemas, LLC Nevada Consolidated Amusement Holdings, Inc. Nevada Consolidated Entertainment, Inc. Nevada Copenhagen Courtenay Central Ltd New Zealand Courtenay Car Park Ltd New Zealand Craig Corporation Nevada Darnelle Enterprises Ltd New Zealand Dimension Specialty, Inc. Delaware Epping Cinemas Pty Ltd Australia Gaslamp Theatres, LLC Nevada Hope Street Hospitality, LLC Delaware Hotel Newmarket Pty Ltd Australia Kahala Cinema Company LLC Nevada Liberty Live, LLC Nevada Liberty Theaters, LLC Nevada Liberty Theatricals, LLC Nevada Minetta Live, LLC Nevada Movieland Cinemas (NZ) Ltd New Zealand Newmarket Properties #3 Pty Ltd Australia Newmarket Properties No. 2 Pty Ltd Australia Newmarket Properties Pty Ltd Australia Orpheum Live, LLC Nevada Queenstown Land Holdings Ltd New Zealand Reading Arthouse Distribution Ltd New Zealand Reading Arthouse Ltd New Zealand Reading Associated Payroll Services, LLC Nevada Reading Auburn Pty Ltd Australia Reading Australia Leasing (E&R) Pty Ltd Australia Reading Belmont Pty Ltd Australia Reading Capital Corporation Delaware Reading Center Development Corporation Pennsylvania Reading Charlestown Pty Ltd Australia Reading Cinemas Courtenay Central Ltd New Zealand Reading Cinemas Management Pty Ltd Australia Reading Cinemas NJ, Inc. Delaware Reading Cinemas of Puerto Rico, Inc. Puerto Rico Reading Cinemas Pty Ltd Australia Reading Cinemas Puerto Rico LLC Nevada Reading Cinemas USA LLC Nevada Reading Colac Pty Ltd Australia Reading Company Pennsylvania Reading Consolidated Holdings, Inc. Nevada Reading Consolidated Holdings (Hawaii), Inc. Hawaii Reading Dandenong Pty Ltd Australia Reading Elizabeth Pty Ltd Australia Reading Entertainment Australia Pty Ltd Australia Reading Exhibition Pty Ltd Australia Reading Holdings, Inc. Nevada Reading International Cinemas LLC Delaware Reading International Services Company California Reading Licenses Pty Ltd Australia Reading Maitland Pty Ltd Australia Reading Malulani, LLC Nevada Reading Melton Pty Ltd Australia Reading Moonee Ponds Pty Ltd Australia Reading Murrieta Theater, LLC Nevada Reading New Zealand Holdings Ltd New Zealand Reading New Zealand Ltd New Zealand Reading Pacific LLC Nevada Reading Properties Indooroopilly Pty Ltd Australia Reading Properties Lake Taupo Ltd New Zealand Reading Properties Manukau Ltd New Zealand Reading Properties New Zealand Ltd New Zealand Reading Properties Pty Ltd Australia Reading Properties Taringa Pty Ltd Australia Reading Property Holdings Pty Ltd Australia Reading Queenstown Ltd New Zealand Reading Real Estate Company Pennsylvania Reading Rouse Hill Pty Ltd Australia Reading Royal George, LLC Delaware Reading Sunbury Pty Ltd Australia Reading Theaters, Inc. Delaware Reading Wellington Properties Ltd New Zealand Rhodes Peninsula Cinema Pty Ltd Australia Rialto Brands Ltd New Zealand Rialto Cinemas Ltd New Zealand Rialto Distribution Ltd New Zealand Rialto Entertainment Ltd New Zealand Ronwood Investments Ltd New Zealand Rydal Equipment Co. Pennsylvania S Note Liquidation Company, LLC Nevada Sails Apartments Management Ltd New Zealand Sutton Hill Properties, LLC Nevada Tobrooke Holdings Ltd New Zealand Trans-Pacific Finance Fund I, LLC Delaware Trenton-Princeton Traction Company New Jersey Twin Cities Cinemas, Inc. Delaware US Agricultural Investors, LLC Delaware US Development, LLC Nevada US International Property Finance Pty Ltd Australia Washington and Franklin Railway Company Pennsylvania Westlakes Cinema Pty Ltd Australia
